Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.   Claims 1-15  drawn to a method classified for example in G01N 33/53
II.  Claims 16-19, drawn to a kit classified for example in class Y10S 435/81
Inventions I and II, are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process as for example immunopurification. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification, as set forth above. In addition, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Finally, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph; and  require separate analysis for compliance under these statues.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with counsel of record, Mih Suhn Koh, a provisional election was made to prosecute the invention of Group I, claims 1-15, without traverse, see  restriction included herein, see above. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant’s telephonic election of claims 1-15 is acknowledged.  Therefore, claims 1-15 are examined on the merits to which the following grounds of rejection are applicable. 
Application Status/ Priority
The instant application filed 8/29/2019,  is incorrectly identified as a divisional of parent application 15/545.656 on the filing receipt of 11/14/2019.  It is initially noted that as indicated in the Notice of Allowance 4/4/2019 (page 5), restriction requirement as set forth in the Office action mailed on 09/28/2018, among Groups I-III as well as the species requirement had been withdrawn. in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a)(b). The restriction requirement among Groups I-III as well as the species requirement had been withdrawn..
Applicant states that this application is a divisional application of the prior-filed application. A divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The disclosure of the prior-filed application, the provisional application and the parent 15/545656 filed 7/21/2017 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application, as Applicant, added matter to the disclosure which is not supported by the disclosure of the parent application as originally filed specifically the limitations of the anti-apolipoprotein antibody is two or more distinct antibodies which are distinguishably labelled with different detectable materials” (instant independent claims 1 and 2). wherein the antibody is an  anti-apolipoprotein B-100 antibody AND anti- apolipoprotein A-1 antibody (instant claims 8,15).  Instead, the specification discloses the method uses an  anti-apolipoprotein B-100 antibody that is specific to LDL cholesterol (FIGS 11-12) or an anti- apolipoprotein A-1 antibody specific to HDL cholesterol (Fig.10). The prior-filed applications disclose the method uses an  anti-apolipoprotein B-100 antibody that is specific to LDL cholesterol (FIGS 11-12) or an anti- apolipoprotein A-1 antibody specific to HDL cholesterol (Fig.10).  However, the specification is devoid of a method wherein the anti-apolipoprotein antibody is two or more distinct antibodies which are distinguishably labelled with different detectable materials, wherein the antibody is an anti-apolipoprotein B-100 antibody and an anti-apolipoprotein A-1 antibody (instant claim 8),  wherein the CDC is fixed on a solid support in advance of contacting the sample with the anti-apolipoprotein antibody, and the antibody is an anti-apolipoprotein B-100 antibody and an anti-apolipoprotein A-1 antibody, and the antibodies are labelled with a detectable material (instant claim 15). 
 Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The instant examined claims 1-15 are given priority only to the filing date of 8/29/2019.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose a kit as originally claimed. 
The specification is objected to as failing to provide correct reference to the parent application 15/545.656.  The correct reference to the parent application 15/545.656 is ‘CIP” instead of  “Divisional”
Applicant is required to submit the reference to the parent application 15/545.656.in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claims 1-15  are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US20180017587) in view of McCoy et al. (US2014/0228239)
Choi et al.  teach throughout the patent and especially in Abstract [0034] ,a method of measuring cholesterol level in blood plasma sample [0043] (instant claim 6) in vitro by using a cholesterol binding protein and an antibody recognizing HDL or LDL.  In one configuration the method comprises: contacting the sample in need of determination of the cholesterol level with a CDC (Cholesterol Dependent Cytolysin) as a cholesterol binding protein to form a first complex between a lipoprotein, cholesterol and the CDC; contacting the first complex with an anti-apolipoprotein antibody to form a second complex comprising the lipoprotein, the cholesterol, the CDC and the antibody; and detecting the second complex (Fig 1)(instant claim 1).  In another  configuration, the  method comprises: contacting the sample in need of determination of the cholesterol level with an anti-apolipoprotein antibody to form a first complex between a lipoprotein and the antibody; contacting the first complex with a CDC (Cholesterol Dependent Cytolysin) as a cholesterol binding protein to form a second complex consisting of the lipoprotein, cholesterol, the antibody, and CDC; and detecting the second complex (Fig 2)(instant claims 2,9).  Choi teach CDC is selected as claimed ([0039] claim 3)(instant claims 3-4).  Choi teach various an antibody clones that specifically recognize either HDL i.e. an antibody that recognizes ApoA1  [0092] or LDL i.e. an antibody that recognizes ApoB-100 [0092] (instant claim 5) for the detection of cholesterol HDL or LDL in various immunoassay formats including ELISA or lateral flow assay (instant claims 7,12)  using purified antibodies that specifically recognize LDL or HDL (Figs 3-4). Labels include an enzyme , fluorescent label [0055](instant claims 13-14).   When using the lateral flow format, CDC is fixed on the nitrocellulose support, and selected labeled anti-LDL i.e. clone 4c2 is mixed with the sample, wherein CDC is fixed in advance of contacting the sample with the antibody[0094]-[0097] (instant claims 9-12) 
While Choi et al.  teach contacting the sample in need of determination of the cholesterol level with an anti- apolipoprotein antibody to form a first complex between a lipoprotein and the antibody, Choi et al. is silent regarding the anti-apolipoprotein using  two or more distinct anti-apolipoprotein antibodies which are distinguishably labelled with different detectable materials 
However, improving sensitivity of detection by incubating the sample with a first antibody probe linked to a first label and a second antibody  probe linked to a second label was known in the art as taught in McCoy et al (Fig. 1F) [0065]. The two or antibodies [0068] can that bind to different epitopes of the target molecule (Fig 1b), or can bind to more than one target molecules [0065][0077],  thus distinct, wherein each probe is linked to a label and the presence of a first and second label is detected[0065] , wherein the probe can be an antibody [0067].   In particular, McCoy et al is relied upon in the teaching for using two or more distinct antibodies  i.e. antibodies recognizing different epitope, which are distinguishably labelled with different detectable materials to detect a target (Fig. 1F) [0052] [0066].  Further, 
It would have been prima facie obvious, before the effective filing of the claimed invention, to modify the method of Choi et al.  wherein the anti-apolipoprotein antibody is  two or more distinct anti-apolipoprotein antibodies which are distinguishably labelled with different detectable materials as taught in  McCoy et al.  to detect LDL or HLD cholesterol or both as antibodies to the target of Choi et al.  that bind to different epitopes were known and available as taught in Choi et al.  
A person of ordinary skill would have been motivated to do so for the purpose of increasing the sensitivity and specificity of detection by signal amplification without target amplification and because each of LDL, HDL and total cholesterol i.e. LDL and HDL has clinical significance.   
Obviousness Type Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of USPAT 10,401,371 referred as ‘371 in view of McCoy et al.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite detecting the same target with CDC and anti-lipoprotein antibodies.   
‘371  does not claim the anti-apolipoprotein is  two or more distinct anti-apolipoprotein antibodies which are distinguishably labelled with different detectable materials 
McCoy et al.   is relied upon as in the 103 rejection above.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to modify the method of ‘371  wherein the anti-apolipoprotein antibody is  two or more distinct anti-apolipoprotein antibodies which are distinguishably labelled with different detectable materials as taught in  McCoy et al.  
A person of ordinary skill would have been motivated to do so for the purpose of increasing the sensitivity and specificity of detection by signal amplification without target amplification and because each of LDL, HDL and total cholesterol i.e. LDL and HDL has clinical significance.   
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1678